DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 6/8/2021 "Reply" elects without traverse and identifies claims 1-4, 7, and 15 as being drawn to Invention I, Species A1.  Accordingly, Examiner has withdrawn claims 5-6, 8-14, and 16-17 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 4/12/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the side of the first packaging layer” should be “a side of the first packaging layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US Pub. No. 2014/0264831).
Regarding claim 1, in FIG. 2, Meyer discloses an embedded packaging module, comprising: a first semiconductor device (202, paragraph [0047]) having a first face (lower) and a second face (upper), at least two positioning bulges (two 210s; capable of being used for positioning) and one or more bonding pad (208a) being provided on the first face of the first semiconductor device; a first packaging layer (206, paragraph [0047]) formed on both the first face of the first semiconductor device and a face adjacent (sides) to the first face, the positioning bulges being positioned in the first packaging layer, one or more first via hole (hole containing 208b and/or 208b itself) being provided in the first packaging layer, and the bottom of the first via hole being positioned in the bonding pad and contacting with the bonding pad; and a first wiring layer (212, paragraph [0082]) positioned on the side of the first packaging layer away from the first semiconductor device, and being electrically connected with the bonding pad through the first via hole.
Regarding claim 2, in FIG. 2, Meyer discloses that at least one positioning bulge of the at least two positioning bulges is provided on the bonding pad.

Regarding claim 4, in FIG. 2, Meyer discloses that the projections of the first via hole and the positioning bulges on the first face of the first semiconductor device do not overlap.
Regarding claim 15, in FIG. 2, Meyer discloses that the first via hole is a metal solid via hole (208b is metal, paragraph [0076]).
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Pub. No. 2006/0043549).
Regarding claim 1, in FIGs. 2E-2F, Hsu discloses an embedded packaging module, comprising: a first semiconductor device (23, paragraph [0026]) having a first face (upper) and a second face (lower), at least two positioning bulges (two 232s; capable of being used for positioning) and one or more bonding pad (231) being provided on the first face of the first semiconductor device; a first packaging layer (24, paragraph [0027]) formed on both the first face of the first semiconductor device and a face adjacent (sides) to the first face, the positioning bulges being positioned in the first packaging layer, one or more first via hole (260a and/or hole that contains 260a) being provided in the first packaging layer, and the bottom of the first via hole being positioned in the bonding pad and contacting (electrically) with the bonding pad; and a first wiring layer (27/260a, paragraph [0032]) positioned on the side of the first 
Regarding claim 2, in FIGs. 2E-2F, Hsu discloses that at least one positioning bulge of the at least two positioning bulges is provided on the bonding pad.
Regarding claim 3, in FIGs. 2E-2F, Hsu discloses that at least one of the first via hole is also provided on the bonding pad on which the positioning bulge is provided.
Regarding claim 7, in FIGs. 2E-2F, Hsu discloses a package frame (22) having a holding region (220, paragraph [0026]), wherein the first semiconductor device is provided in the holding region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Pub. No. 2006/0043549) in view of Meyer (US Pub. No. 2014/0264831).
Regarding claim 15, in FIGs. 2E-2F, Hsu discloses that the first via hole is a conductive via hole (paragraph [0032]).

The art however well recognized solid metal to be suitable for use as a via. See, for example, Meyer, 208b, paragraph [0076].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Hsu disclosed conductive via hole using solid metal for its recognized suitability as a via.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896